Title: To Thomas Jefferson from Nathan Pollard, 18 October 1821
From: Pollard, Nathan
To: Jefferson, Thomas


            
            Richmond Franklin P. Office
18th 1821
          Nathan PollardPresents with respect to Thomas Jefferson Esq. a copy of the Virginia Reports, made in conformity to an Act of the General Assembly, by Francis W. Gilmer Esq. and printed at the Franklin P. Office—The design of the establishment of this office is to advance the art of Printing in Virginia, and to render the state less dependent on other states for this important means of improvement—This work is sent for the purpose of affording to Mr Jefferson a specimen of the style of printing in this CityVery Respectfully Yours